EXHIBIT 10.20 August 7, John Markovich 410 Corto Lane, Suite I San Clemente, CA92672 Dear John: It is a pleasure to extend this offer to join EMCORE as our Chief Financial Officer (CFO) in our Alhambra, California facility, reporting to Chief Executive Officer, Dr. Hong Hou. Your estimated start date will be Monday, August 18, 2008.Your bi-weekly salary will be $11,538.46, which when annualized is equivalent to $300,000.00. Bonus Plan. You will be eligible to participate in the FY 2onus Plan. Your bonus target is 50% of your base salary and will be based upon Company-wide performance parameters, as well as individual performance, as determined by EMCORE.Additionally, you must be an employee in good standing on the date EMCORE pays the bonus under the Plan in order to qualify for the bonus. Relocation.Prior to your start date, we have also agreed to cover the relocation costs associated with moving some household goods and one (1) vehicle to Albuquerque, New Mexico.In addition, EMCORE will provide you with a one-time relocation bonus of $4,000 for incidentals. Stock Option Grant Exception.Upon approval by the Compensation Committee of the Board of Directors, you will be granted 475,000 stock options under an Incentive Stock Option Agreement, which will entitle you to purchase EMCORE stock. These options will be priced at the fair market value (as defined in the EMCORE Corporation 2000 Stock Option Plan) on the date on which you begin employment. Shortly after Committee approval, you will also receive your formal Incentive Stock Option Agreement (the "Agreement"). Your stock options vest over five years with the first options vesting on the one-year anniversary of your employment commencement date and equal amounts thereafter on each subsequent anniversary. The options will expire after the tenth anniversary of your employment commencement date.The terms of your options, including terms of exercise and expiration, are governed by the EMCORE Corporation 2000 Stock Option Plan (the “Plan”), the Agreement, as well as any Option Grant Policy that may be in effect at the time of Board approval.Copies of the Plan, prospectus, and form Agreement are included in your offer materials, and the general description above is qualified in all respects by the terms of the Plan and Agreement. If you have any questions about our stock option program, please contact me. In addition to this new hire grant, EMCORE has agreed to recommend to the Compensation Committee of the Board of Directors that you be granted one additional retention grant of 125,000, to be granted during the second calendar quarter 2010.Upon approval of the Compensation Committee, this grant will be awarded and priced on the date of grant.Additionally, you must be an employee in good standing on the date Compensation Committee considers this grant.This additional grant will vest over four years, with the first options vesting on the one-year anniversary of the grant date and equal amounts thereafter on each anniversary.The options will expire after the tenth anniversary of the Board’s approval of the grant.The terms of your options, including terms of exercise and expiration, are governed by the Plan, the Agreement as well as any Option Grant Policy that may be in effect at the time of Compensation Committee approval. Employee Benefits.
